                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                    )
                                               )
               Plaintiff,                      )
                                               )
  v.                                           )      No.    3:09-CR-131-TAV-DCP
                                               )
  CARL F. CAUDILL,                             )
                                               )
               Defendant.                      )


                       MEMORANDUM OPINION AND ORDER

        This matter is before the Court on defendant’s motion for compassionate release

  filed on defendant’s behalf by counsel [Doc. 44]. The United States has filed a response

  [Doc. 47], defendant has filed a reply [Doc. 48], as well several notices of supplemental

  authority [Docs. 49-53]. The matter is now ripe for adjudication. For the reasons set forth

  more fully below, defendant’s motion will be DENIED.

  I.    Background

        On April 20, 2010, defendant pleaded guilty to two counts of using, carrying, and

  brandishing a firearm during a crime of violence in violation of 18 U.S.C. § 924(c)

  [Docs. 18, 19]. Defendant received a sentence of 384 months’ imprisonment, followed by

  three (3) years of supervised release [Doc. 22]. Defendant’s sentence was later reduced to

  324 months, followed by three (3) years of supervised release [Doc. 33].

        Defendant is housed at USP Yazhoo City, which currently has three (3) active cases

  of COVID-19 amongst the inmates, seven (7) active cases amongst the staff, and 310 staff




Case 3:09-cr-00131-TAV-DCP Document 55 Filed 04/19/21 Page 1 of 12 PageID #: 291
  and 855 inmates have been vaccinated against COVID-19. COVID-19 Cases, Federal

  Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited April 14, 2021).

  Defendant is forty-one (41) years old and is scheduled for release on April 4, 2032. Inmate

  Locator, Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited April 14,

  2021). As a basis for compassionate release, defendant argues that the change in law

  regarding 18 U.S.C. § 924(c) “stacking”1 qualifies as extraordinary and compelling

  circumstances.

  II.    Legal Standard

         A court generally lacks “the authority to change or modify [a sentence, once

  imposed,] unless such authority is expressly granted by statute.”                United States v.

  Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d 323,

  326 (6th Cir. 2010)). The First Step Act of 2018’s amendment of § 3582(c)(1)(A) revised

  one such exception. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239

  (2018). Prior to the First Step Act, a district court could grant relief under § 3582(c)(1)(A)

  only on motion of the Director of the Bureau of Prisons. Now a court may modify a

  defendant’s sentence upon a motion by a defendant if the defendant has exhausted all



         1
            Before the First Step Act, a defendant’s first § 924(c) conviction carried a mandatory-
  minimum sentence of five years’ incarceration, and each additional § 924(c) conviction carried a
  sentence of twenty-five years’ incarceration, even if the defendant’s § 924(c) convictions were
  part of the same indictment. 18 U.S.C. § 924(c) (2015). Under the First Step Act’s new
  framework, only a defendant who has a prior final § 924(c) conviction is subject to the escalating
  mandatory-minimum sentences for a subsequent § 924(c) conviction. First Step Act, § 403(a)
  (codified at 18 U.S.C. 924(c)(1)(C)). The changes do not apply to defendants who had already
  been sentenced prior to the First Step Act’s passage. First Step Act, § 403(b) (codified at 18 U.S.C.
  § 924 notes).
                                                    2


Case 3:09-cr-00131-TAV-DCP Document 55 Filed 04/19/21 Page 2 of 12 PageID #: 292
  administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

  defendant’s behalf or after the lapse of thirty (30) days from the receipt of such a request

  by the warden of the defendant’s facility, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).

         If the defendant surmounts this preliminary hurdle, the Court may grant a sentence

  reduction “after considering the factors set forth in section 3553(a) to the extent that they

  are applicable” if it finds:

         (i) extraordinary and compelling reasons warrant such a reduction; or

         (ii) the defendant is at least 70 years of age, has served at least 30 years in
         prison, pursuant to a sentence imposed under section 3559(c), for the offense
         or offenses for which the defendant is currently imprisoned, and a
         determination has been made by the Director of the Bureau of Prisons that
         the defendant is not a danger to the safety of any other person or the
         community, as provided under section 3142(g);

         and that such a reduction is consistent with applicable policy statements
         issued by the Sentencing Commission . . . .

  Id. Defendant seeks relief under § 3582(c)(1)(A)(i) [Doc. 44].

         If the exhaustion requirement is satisfied, courts must then follow the statute's three-

  step test:

         At step one, a court must “find[ ]” whether “extraordinary and compelling
         reasons warrant” a sentence reduction. At step two, a court must “find[ ]”
         whether “such a reduction is consistent with applicable policy statements
         issued by the Sentencing Commission.” The Commission’s policy statement
         on compassionate release resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is
         still “applicable,” courts must “follow the Commission’s instructions in
         [§ 1B1.13] to determine the prisoner's eligibility for a sentence modification
         and the extent of the reduction authorized.” At step three, “§ 3582(c)[(1)(A)]
         instructs a court to consider any applicable § 3553(a) factors and determine
         whether, in its discretion, the reduction authorized by [steps one and two] is
         warranted in whole or in part under the particular circumstances of the case.”

                                                3


Case 3:09-cr-00131-TAV-DCP Document 55 Filed 04/19/21 Page 3 of 12 PageID #: 293
  United States v. Jones, 980 F.3d 1098, 1107-08 (6th Cir. 2020) (internal citations omitted).

  “In cases where incarcerated persons [as opposed to the Bureau of Prisons] file motions for

  compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry

  and have full discretion to define ‘extraordinary and compelling’ without consulting the

  policy statement § 1B1.13.” Id. at 1111. In considering a compassionate release motion,

  “district courts may deny compassionate release motions when any of the three

  prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others”

  but must “address all three steps” if granting such a motion. United States v. Elias,

  984 F.3d 516, 519 (6th Cir. 2021).

  III.   Analysis

         A.     Section 3582(c)(1)(A)’s Preliminary Threshold to Relief: Exhaustion

         The Court examines first whether defendant has satisfied § 3582(c)(1)(A)’s

  exhaustion requirement, which is a mandatory prerequisite to consideration of a

  compassionate release request on the merits. United States v. Alam, 960 F.3d 831, 833–34

  (6th Cir. 2020). “When ‘properly invoked,’ mandatory claim-processing rules ‘must be

  enforced.’” Id. at 834 (quoting Hamer v. Neighborhood Hous. Servs. of Chi., 138 S. Ct.

  13, 17 (2017)). The only exceptions to such a mandatory claim-processing rule are waiver

  and forfeiture. Id. (citing United States v. Cotton, 535 U.S. 625, 630 (2002)).

         The United States concedes that the exhaustion requirement has been met [Doc. 47].

  Thus, the Court may consider the merits of defendant’s request.




                                               4


Case 3:09-cr-00131-TAV-DCP Document 55 Filed 04/19/21 Page 4 of 12 PageID #: 294
         B.     Extraordinary and Compelling Reasons

         As noted above, the Court need not consider all three statutory prerequisites if any

  one would serve as a basis for denial. Elias, 984 at 519. In this instance, though not

  required, the Court will address both the extraordinary and compelling reasons requirement

  and the §3553(a) factors.

         Defendant argues that the First Step Act’s change to § 924(c) “stacking” satisfies

  the extraordinary and compelling requirement for compassionate release. Specifically,

  defendant points to the fact that he was originally charged with, among other charges, four

  (4) counts of violating section 924(c) [See Doc. 1 at Counts 2, 5, 8, and 18]. Defendant

  argues he was thus faced with the choice of preceding to trial and risking a potential

  mandatory minimum (because of “stacking”) of 82 years if convicted of all of the 924(c)

  charges, or pleading guilty to two of the 924(c) charges and facing only a 32 year

  mandatory minimum [Doc. 45 at p. 6].2 Defendant contends that if he were sentenced now,

  subject to the changes effected by the First Step Act, on the two counts which he pleaded

  guilty to, he would face a mandatory minimum of only 14 years [Id. at p. 19].3

         The Court notes that the Sixth Circuit has not conclusively addressed whether it is

  appropriate to use the mechanism of compassionate release to apply the “stacking” changes



         2
            As the Court noted above, defendant was originally sentenced to 32 years, but the
  sentence was later reduced to 27 years [Docs. 22, 33].
         3
           The United States points out that the government would not necessarily have agreed to
  the same plea agreement terms in a hypothetical plea agreement which was subject to the
  “stacking” changes [Doc. 47 at p. 7], and thus any arguments as to what sentence defendant would
  have received if sentenced now are purely speculative.
                                                   5


Case 3:09-cr-00131-TAV-DCP Document 55 Filed 04/19/21 Page 5 of 12 PageID #: 295
  after the fact, even though Congress specifically chose not to make the “stacking” changes

  retroactive. See United States v. Henry, 983 F.3d 214, 228 n.8 (6th Cir. 2020) (“We have

  not, however, considered yet whether any disparity between pre-First Step Act stacked

  sentences for § 924(c) convictions and post-First Step Act sentences for § 924(c)

  convictions is an extraordinary circumstance for compassionate release purposes.”).

  However, the Sixth Circuit recently affirmed a decision by another court in this District

  which rejected a defendant’s arguments that, inter alia, “stacking” satisfied the

  extraordinary and compelling requirement. See United States v. Robinson, No. 20-5929,

  2021 U.S. App. LEXIS 322, 2021 WL 71545, at *2 (6th Cir. Jan. 6, 2021) (holding that

  the district court did not abuse its discretion in denying release based on consecutive

  § 924(c) counts on the ground that such long sentences were “commonplace” and not the

  kind of extraordinary and compelling reasons that warranted a reduction).

        The Court also notes that the Sixth Circuit recently addressed the issue of whether

  the First Step Act change in certain mandatory minimum penalties for drug offenses under

  21 U.S.C. §841, see First Step Act of 2018, Pub. L. No. 115-391, §401, 132 Stat. 5221,

  could constitute an extraordinary reason for compassionate release. United States v.

  Tomes, 990 F.3d 500, *9-11 (6th Cir. 2021). The Sixth Circuit noted that the First Step

  Act explicitly provides: “[t]his section, and the amendments made by this section, shall

  apply to any offense that was committed before the date of enactment of this Act, if a

  sentence for the offense has not been imposed as of such date of enactment.” First Step

  Act, §401(c). Noting that Tomes’s sentence was imposed before the enactment of the First

                                              6


Case 3:09-cr-00131-TAV-DCP Document 55 Filed 04/19/21 Page 6 of 12 PageID #: 296
  Step Act, the Sixth Circuit rejected Tome’s argument that the amendment could constitute

  an extraordinary reason for a sentence reduction in his case, stating “[w]e will not render

  §401(c) useless by using §3582(c)(1)(A) as an end run around Congress's careful effort to

  limit the retroactivity of the First Step Act’s reforms.” Id. at *11.

         The Court recognizes that the question of whether § 924(c) stacking qualifies as an

  extraordinary and compelling reason for the purposes of compassionate release is unsettled,

  with courts across the country reaching different conclusions. Defendant cites numerous

  cases (though none controlling) in his favor [See Docs. 45, 48, 49-53]. In this instance, the

  Court agrees with (and follows) Robinson and Tomes, and finds that the non-retroactive

  nature of the change to § 924(c) “stacking” does not qualify as extraordinary and

  compelling.

         As the Court cited above, numerous defendants were sentenced for § 924(c)

  convictions before the implementation of the First Step Act. Robinson, 2021 U.S. App.

  LEXIS 322, 2021 WL 71545, at *2. Defendant is hardly unique in that regard, and the

  Court does not find such a common occurrence to rise to the level needed to support

  compassionate release. In reaching this decision, the Court recognizes that, under Jones,

  the Court may exercise its own discretion in making the extraordinary and compelling

  determination. United States v. Jones, 980 F.3d 1098, 1107-08 (6th Cir. 2020). The Court,

  exercising that discretion, rejects defendant’s arguments.




                                                 7


Case 3:09-cr-00131-TAV-DCP Document 55 Filed 04/19/21 Page 7 of 12 PageID #: 297
         Accordingly, for the reasons set forth above, the Court finds that the change in

  §924(c) “stacking” is not an extraordinary and compelling reason for compassionate

  release.

         C.     § 3553(a) factors

         In light of the Court’s finding above, the Court need not address the § 3553(a)

  factors, but, in this instance, the Court elects to do so. “§ 3582(c)[(1)(A)] instructs a court

  to consider any applicable § 3553(a) factors and determine whether, in its discretion, the

  reduction authorized by [steps one and two] is warranted in whole or in part under the

  particular circumstances of the case.” United States v. Jones, 980 F.3d 1098, 1108 (6th Cir.

  2020) (internal citations omitted). The “overarching” inquiry under § 3553(a) is whether

  the sentence imposed is “sufficient, but not greater than necessary, to comply with the

  purposes” outlined in § 3553(a) paragraph (2). § 3553(a); see also Pepper v. United States,

  526 U.S. 476, 491 (2011). To this end, § 3553(a) directs the Court to consider the nature

  and circumstances of the offense, the history and characteristics of the defendant, the need

  for the sentence imposed, the kinds of sentences available, the applicable guideline range,

  any pertinent policy statement, the need to avoid unwarranted sentencing disparities, and

  the need to provide restitution to any victims. § 3553(a); see also Pepper, 526 U.S. at 491.

         The Court begins with the criminal conduct at issue in this case. The Presentence

  Investigation Report (“PSR”) describes defendant’s conduct as follows:

         On February 21, 2009, the defendant robbed a pizza delivery person who was
         working for Papas John's, located at 402 North Cedar Bluff Road, Knoxville,
         Tennessee, when he went to deliver a pizza to 601 South Peters Road,
         Knoxville, Tennessee. As the delivery person was getting out of his car, the
                                                8


Case 3:09-cr-00131-TAV-DCP Document 55 Filed 04/19/21 Page 8 of 12 PageID #: 298
       defendant approached him and pointed a Taurus 9-millimeter pistol at him,
       demanding all of his possessions. The defendant took $150 in cash, the pizza,
       and the warming bag from the delivery person. The Papa John's restaurant
       was then engaged in commercial activities in interstate commerce and an
       industry which affected interstate commerce, including the purchase and sale
       of food and beverages and other goods and services obtained outside the
       State of Tennessee.

       On February 25, 2009, the defendant robbed a pizza delivery person who was
       working for Pizza Hut, located at 9268 Kingston Pike, Knoxville, Tennessee,
       when he went to deliver a pizza to Plantation Manor Apartments, 438 Manor
       View Way, Knoxville, Tennessee. As the delivery person was getting out of
       his car, the defendant approached him, pointed a loaded Taurus 9-millimeter
       pistol at him, and then “racked” the gun. The robber said “I want your money
       and I want the food or I’ll shoot you.” The defendant took $40 in cash of the
       delivery person’s personal money, as well as the pizza and warming bag.
       The Pizza Hut restaurant was then engaged in commercial activities in
       interstate commerce and an industry which affected interstate commerce,
       including the purchase and sale of food and beverages and other goods and
       services obtained from outside the State of Tennessee.

       On March 3, 2009, the defendant robbed a pizza delivery person who was
       working for Domino’s, located at 11408 Kingston Pike, Knoxville,
       Tennessee, when he went to deliver a pizza to 9500 Hidden Oak Way,
       Knoxville, Tennessee. As the delivery person was getting out of his car, the
       defendant approached him, pointed a loaded Taurus 9-millimeter pistol at
       him, and then “racked” the gun. The defendant took $17 in cash of the
       delivery person’s personal money, as well as the pizza, hot wings, and the
       warming bag. The Domino’s restaurant was then engaged in commercial
       activities in interstate commerce and an industry which affected interstate
       commerce, including the purchase and sale of food and beverages and other
       goods and services obtained from outside the State of Tennessee.

       On March 6, 2009, the defendant robbed a pizza delivery person who was
       working for Pizza Hut, located at 9268 Kingston Pike, Knoxville, Tennessee,
       when he went to deliver a pizza to 215 Langley Place, Knoxville, Tennessee.
       As the delivery person was getting out of his car, the defendant approached
       him, pointed a loaded Taurus 9-millimeter pistol at him, and then “racked”
       the gun. The defendant told the delivery person to put the food and money
       on the ground and to walk into a nearby hotel. The defendant took $65 in
       cash of the delivery person’s personal money, as well as the pizza. The Pizza
       Hut restaurant was then engaged in commercial activities in interstate
                                            9


Case 3:09-cr-00131-TAV-DCP Document 55 Filed 04/19/21 Page 9 of 12 PageID #: 299
         commerce and an industry which affected interstate commerce, including the
         purchase and sale of food and beverages and other goods and services
         obtained from outside the State of Tennessee.

         The Taurus 9-millimeter pistol used by the defendant during the commission
         of these crimes of violence is a “firearm” as defined in Title 18, United States
         Code, Section 921 (a)(3) and was not manufactured in Tennessee. This
         Taurus 9-millimeter pistol was reported stolen on August 23, 2008.

  [PSR at ¶¶ 27-31]. Defendant’s past criminal convictions (a mix of misdemeanors and

  felonies) include multiple drug crimes and driving under the influence [Id. at ¶¶ 41-44].

         This was a very serious crime. Defendant emphasizes the fact that no one was shot

  or otherwise physically injured during the various robberies. While the Court is mindful

  that no one was physically harmed, that in no way diminishes the seriousness of the offense.

  Defendant robbed four different pizza delivery drivers at gun point. And while defendant

  did not shoot anyone, the Court is equally mindful of the traumatic effect being robbed at

  gun point likely had on defendant’s victims.

         Defendant argues that the instant crimes arose from his history of drug abuse, and

  points to his efforts to educate and rehabilitate himself, including completion of a drug

  education program in January of 2013 [Doc. 45 at p. 20-21]. In response, the government

  notes that in 2016 defendant declined to participate in the Bureau of Prison’s 500-hour drug

  treatment program, and instead only completed a basic drug education course [Docs. 47 at

  p. 9 and 47-4]. In its judgment, the Court recommended that defendant participate in the

  500-hour program [Doc. 22 at p. 2 and Doc. 33 at p. 2]. Defendant concedes that he has

  not completed the 500-hour drug abuse treatment program, but argues that he would


                                               10


Case 3:09-cr-00131-TAV-DCP Document 55 Filed 04/19/21 Page 10 of 12 PageID #: 300
  complete the program and the Court could premise a sentence reduction upon completion

  of the 500-hour program [Doc. 45. at p. 22].

         The Court finds the fact that defendant claims that his past drug history led to the

  instant crimes, and then declined to take advantage of the Bureau of Prison’s extensive

  drug abuse treatment program to be of particular note, and calls defendant’s commitment

  to the 500-hour program into question. Prior to seeking compassionate release, defendant

  indicated he had no interest in the program, but now that he seeks compassionate release,

  he is ready to participate in the program. This fact raises concerns about defendant’s

  sincerity, and to the risk of defendant relapsing into illegal drug use once released.

         Considering all of the above, as well as all the other evidence of record, the Court

  finds that the sentencing factors weight against compassionate release. Among other

  things, the Court finds that the serious nature of the offense, the need to promote respect

  for the law and provide just punishment, the need for adequate deterrence both as to this

  defendant and to the public at large, and to protect the public from further crimes by this

  defendant all weigh against compassionate release. The violent nature of defendant’s

  crime, armed robbery, also weighs heavily against compassionate release.

         As the Court noted above, defendant was sentenced to a term of imprisonment of

  324 months [Doc. 33], and, taking into account good credit time, he is due to be released

  April 4, 2032, approximately 132 months from now. The Sixth Circuit has ruled that courts

  may consider the amount of time a defendant has served when ruling on a motion for

  compassionate release. See United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020)

                                               11


Case 3:09-cr-00131-TAV-DCP Document 55 Filed 04/19/21 Page 11 of 12 PageID #: 301
  (“[T]he need to provide just punishment, the need to reflect the seriousness of the offense,

  and the need to promote respect for the law permit the court to consider the amount of time

  served in determining whether a sentence modification is appropriate.”).         Given the

  significant amount of time left on defendant’s sentence, the Court finds that granting

  compassionate release would not reflect the need to provide just punishment or the

  seriousness of the offense.

         In reaching this decision, the Court has considered the parties’ filings, including

  supplements filed by defendant, the PSR, the § 3553(a) factors and other relevant law, and

  the record as a whole. While the Court is sympathetic to defendant’s efforts to rehabilitate

  himself, that is only part of the compassionate release calculus. On the record before the

  Court, the sentencing factors weigh against early release, and defendant’s motion for

  compassionate release [Doc. 44] will be DENIED.

  IV.    Conclusion

         Accordingly, for the reasons set forth more fully above, defendant’s motion for

  compassionate release [Doc. 44] is DENIED.

         IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




                                              12


Case 3:09-cr-00131-TAV-DCP Document 55 Filed 04/19/21 Page 12 of 12 PageID #: 302
